366 S.W.3d 83 (2012)
Julie SOMMERICH, Appellant,
v.
TARGET CORPORATION, Respondent.
No. ED 96871.
Missouri Court of Appeals, Eastern District, Division Two.
May 9, 2012.
James J. Sievers, Erin M. Sievers, St. Louis, MO, for appellant.
John A. Michener, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., KENNETH M. ROMINES, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
The plaintiff, Julie Sommerich, appeals the entry of summary judgment by the Circuit Court of St. Charles County in favor of the defendant, Target Corporation, in the plaintiff's action for injuries suffered when she slipped and fell on the ice on the sidewalk in front of the defendant's store. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b).[1]
NOTES
[1]  We deny the defendant's motion to dismiss.